DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 29 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 November 2021.

Specification
The amendment filed 22 November 2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The incorporation by reference to the foreign priority document in the related applications section added to page 1 (lines 9-10) of the specification is improper because it was added subsequent to the 24 May 2018 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)).

The disclosure is objected to because of the following informalities: 
Page 3, lines 28-29, "the PH" should read "the pH"
Page 4, lines 32-33, Page 7, line 29, "mouth end 3" should read "mouth end filter portion 3"
Page 4, line 33, Page 7, line 29, "distal end 1" should read "distal end filter portion 1"
Page 5, line 1, "A tobacco portion sits" should read "A tobacco portion 2 sits"
Page 5, line 1 to Page 15, line 8, reference character “2” has been used to designate both “tobacco portion” (initially defined on Page 5, line 2) and “tobacco-derived portion” (initially defined on Page 5, line 12). It is unclear what character reference “2” is designating. 
Page 6, lines 10-11, "mg per cm3" should read "mg per cm3"
Page 8, line 26, "40-200 g/m2" should read "40-200 gsm" as noted on Page 8, line 25
Page 11, line 19, "distal portion 1" should read "distal end filter portion 1"
Page 11, line 20, "mouth portion 1" should read "mouth end filter portion 3"
Page 11, line 29 to Page 12, line 3, undefined “CA” should be defined to avoid confusion
Page 12, line 33, “an example filter component” should read “an example filter component 7” 
Page 12, line 33, "a mouthend with" should read "a mouth end with"
Page 12, line 33 to Page 13, line 5, reference character “7” has been used to designate “the component” (initially defined on Page 12, line 34), “a shorter filter component” (initially defined on Page 13, line 4), and “the filter portion” (initially defined on Page 
Page 15, line 12, “content of <1.25ug/kg” should read “content of <1.25µg/kg”
Page 15, line 14, “particle size of =<1mm” should read “particle size of ≤1mm”
Page 15, line 18, "250oC" should read "250ºC"
Page 15, line 22, "0.2mm ~ 1.25mm" should read "0.2mm - 1.25mm"
Page 15, line 22, "The mouth end and distal end filter portions 1,3" should real "The mouth end filter portion 3 and the distal end filter portion 1"
Page 15, line 32, "40~65mm" should read "40mm - 65mm"
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1).
Regarding claim 1, Reevell discloses a non-combustible tobacco article (Page 1, lines 1-2, aerosol-generating article; Page 24, lines 3-5) for use in conjunction with a heat source to produce an inhalable aerosol (Page 10, lines 12-14), the article comprising at least one tobacco derived portion (Page 7, lines 13-14 and 21-23; Page 23, lines 30-31; Fig. 2, aerosol-forming substrate 10), at least one distal filter portion (Page 6, lines 24-26, second end may comprise a second filter; Page 23, line 32, second end plug 14; Fig. 2) and at least one mouth-end filter portion (Page 6, lines 24-26, first end may comprise a first filter; Page 23, line 32, first end plug 
Reevell does not explicitly disclose the tobacco article where the overwrap is wound in a helical direction relative to the longitudinal axis of the article.
Kadiric teaches a similar tobacco article ([0001], lines 5-9; [0002]) where the overwrap is wound in a helical direction relative to the longitudinal axis of the article ([0018], lines 50-53, spirally wound paper; Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Reevell to have the overwrap material spirally wound around the tobacco article as taught by Kadiric as a means to further increase the resistance of the tobacco article to deformation or collapse ([0018], line 53). 
Regarding the limitation of the complete article having a compressibility factor in the longitudinal axis of <10%, the compressibility factor being measured in the longitudinal axis by application of a force of 10 Newtons at ends of the article and measuring deflection distance as a percentage of total length of the article, while Reevell does not explicitly disclose that the article has a compressibility factor in the longitudinal axis of <10%, Reevell in view of Kadiric use the same overwrap materials (Reevell; Page 24, lines 7-8, paper; Page 30, lines 31-32, foil) and helical arrangement (Kadiric; [0018], lines 50-53, spirally wound paper; Fig. 7) as the tobacco article specified by the applicants. Therefore, given that the overwrap materials and helical arrangement of the tobacco article of Reevell in view of Kadiric is the same as the overwrap materials and helical arrangement of the tobacco article specified by the applicants, the tobacco article of Reevell in view of Kadiric is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claim 3, Reevell discloses the tobacco article arranged such that in use the article modifies a first aerosol produced by the heat source to product the inhalable aerosol (Page 10, lines 12-16; Fig. 11, cooling elements 44, 46).
Regarding claim 4, Reevell discloses the tobacco article arranged such that in use the article provides volatile components to the inhalable aerosol upon action of the heat source (Page 7, lines 7-8 and 13-14). 
Regarding claim 6, Reevell discloses the tobacco article where the at least one tobacco derived portion contains at least one from the group of a flavourant, a humectant and a pH modifying agent (Page 29, lines 26-29 and 35, flavorant; Fig. 14, capsule 56 and additive 58).
Regarding claim 9, Reevell discloses the tobacco article where the overwrap is arranged to resist absorbing volatile and aerosol components in the at least one tobacco derived portion such that the total weight gain by absorption after use is <10% of the original overwrap weight (Page 1, lines 33-34; Page 30, lines 31-34; Fig. 17, foil section 60).
Regarding claim 10, Kadiric further teaches the tobacco article where the overwrap is wound in a helical direction relative to the longitudinal axis of the article ([0018], lines 50-53, spirally wound paper; Fig. 7).
Regarding claim 11, Reevell discloses the tobacco article where the at least one mouth-end filter portion comprises at least two distinct regions abutted together (Page 28, lines 1-2; Fig. 11, first end plug 12 and first aerosol-cooling element 44). 

Regarding claim 13, Reevell discloses the tobacco article where the at least one mouth-end filter portion and the at least one distal filter portion separately or combined contain a flavourant and an aesthetic element (Page 30, lines 5-9 and 12-17, flavourants and designs; Fig. 15, capsules 56a, 56b and additives 58a, 58b; Fig. 3, first design 16 and second design 18 as aesthetic elements).
Regarding claim 15, Reevell discloses the tobacco article where at least one of the at least one mouth-end filter portion and the at least one distal filter portion contains at least one airflow channel in the longitudinal axis (Page 6, lines 7-13; Fig. 2, end plugs 12, 14). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1) as applied to claim 1 above, and further in view of Guyard et al (US 2016/0157519 A1)
Regarding claim 2, Reevell in view of Kadiric does not explicitly teach the tobacco article arranged to have a total pressure drop <120mm water column across the article in the longitudinal axis.
Guyard et al. teaches a similar non-combustible tobacco article ([0014]; [0042], lines 1-3) arranged to have a total pressure drop is between about 50 to 130 mm H2O ([0044], lines 1-4). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to have an RTD of 2O as taught by Guyard et al. in order to have a suitable RTD for a smoking article. An RTD of 50 to 130 mm H2O in the article of modified Reevell significantly overlaps with the claimed range of <120mm water. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See In re Harris, 409 F. 3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1) as applied to claim 1 above, and further in view of Rojo-Calderon (WO 2017/068098 A1).
Regarding claim 5, Reevell in view of Kadiric does not explicitly teach the tobacco article further comprising induction elements dispersed within the at least one tobacco derived portion such that, in use, electromagnetic energy can be applied to the induction elements to generate heat.
Rojo-Calderon teaches a similar non-combustible tobacco article (Page 1, lines 4-7) further comprising induction elements dispersed within the at least one tobacco derived portion (Page 19, line 29 to Page 20, line 2; Fig. 3, tobacco-laden substrate 20 and susceptor particles 22) such that, in use, electromagnetic energy can be applied to the induction elements to generate heat (Page 22, lines 9-19).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have modified the article of Reevell in view of Kadiric to include induction .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1) as applied to claim 1 above, and further in view of Nordskog (US 2017/0064993 A1).
Regarding claim 7, Reevell in view of Kadiric teaches all the claim limitations as set forth above. Reevell also discloses the tobacco article where the at least one tobacco derived portion contains a flavourant (Page 29, lines 26-29 and 35, flavorant) and a humectant (Page 7, lines 13-14, propylene glycol). However, Reevell in view of Kadiric does not explicitly teach the tobacco article where the at least one tobacco derived portion contains a pH modifying agent.
Nordskog teaches a similar non-combustible tobacco article ([0051], aerosol-generating devices that are not combusted during use) where the at least one tobacco derived portion contains a pH modifying agent ([0036], lines 1-10, pH adjusters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to incorporate a pH modifying agent into the at least one tobacco derived portion as taught by Nordskog in order to better control the pH level of the tobacco article. 
Regarding claim 14, Reevell in view of Kadiric teaches all the claim limitations as set forth above. Reevell also discloses the tobacco article where the at least one mouth-end filter portion and the at least one distal filter portion separately or combined contain a flavourant (Page 30, lines 5-9 and 12-14, flavourant) and an aesthetic element (Page 30, lines 14-17, designs). 
Nordskog teaches a similar non-combustible tobacco article ([0051], aerosol-generating devices that are not combusted during use) where at least one mouth-end filter portion and the at least one distal filter portion separately or combined contain an attenuant ([0002], lines 14-16, activated charcoal particles).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to incorporate an attenuant into the at least one mouth-end filter portion and the at least one distal filter portion separately or combined as taught by Nordskog in order to improve the filtration of the tobacco article and remove undesired chemicals from the inhalable aerosol. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reevell (GB 2534211 A) in view of Kadiric (EP 2879528 B1) as applied to claim 1 above, and further in view of Nandra et al. (WO 2012/156689 A2).
Regarding claim 8, Reevell in view of Kadiric does not explicitly teach the tobacco article where the overwrap includes at least one transparent region.
Nandra et al. teaches a similar non-combustible tobacco article (Page 1, lines 5-6 and 11-15, heat-not-burn) where the overwrap includes at least one transparent region (Page 10, lines 1-5; Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the article of Reevell in view of Kadiric to have the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747